Smith, J.:
The defendant Salmon, who is the respondent here, was the owner of the majority of the stock of the Strathmore Leasing Company, The Strathmore Leasing Company owned the building upon the corner of Fifty-second street and Broadway which collapsed and injured various parties, including the plaintiff’s intestate. This is an action to recover damages for the death of the plaintiff’s intestate.
Primarily I think it was intended by the plaintiff to attempt to charge the defendant Salmon as being the owner of the premises, through the corporation, which he formed for the purpose, called by the plaintiff a dummy corporation. The complaint goes much further than that. It alleges that the work was being done under the direction and control of Salmon himself; that the defendant and one Earle, Jr., were engaged in converting the said Strathmore building from a tenement to a non-tenement building, and specifically were instrumental in doing the work; that they .were guilty of the negligence which caused the building to collapse and the plaintiff’s intestate to be injured.
The order dismissing the complaint was wrong and should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs, with leave to the defendant Salmon to answer on payment of said costs.
Clarke, P. J., Dowling, McAvot and Martin, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to defendant Walter J. Salmon to answer within twenty days from service of order, upon payment of said costs.